Exhibit No. 10.2


SEVERANCE PAY AGREEMENT

This Severance Pay Agreement (the “Agreement”), dated __________, 2005 (the
“date first set forth above”) between United Retail Incorporated, a Delaware
corporation, with principal offices at 365 West Passaic Street, Rochelle Park,
New Jersey 07662 (the “Company”) and the undersigned officer of the Company (the
“Executive”).

WHEREAS, the parties previously entered into a Severance Pay Agreement (the
“Preceding Agreement”);

WHEREAS, the availability of severance pay and certain other post-employment
benefits will encourage those entitled to them to remain in the Company’s
employ;

WHEREAS, the form of this Agreement was reviewed and approved by the Company’s
Board of Directors on June 27, 2005; and

WHEREAS, the Company is a wholly owned subsidiary of United Retail Group, Inc.

NOW, THEREFORE, in consideration of the Executive’s continued employment with
the Company and other good and valuable consideration, the parties, intending to
be legally bound, hereby agree as follows:

1.   Definitions.

 a. By-laws shall mean the By-laws of the Company as in force on the date first
    set forth above.
 b. Cause shall mean the occurrence after the date first set forth above of one
    or more of the following events:

      (i)   a judgment of conviction against the Executive or a plea of guilty
has been entered for any felony which is both based on his or her personal
actions (excluding liability imputed by reason of his or her position as an
associate of the Company) and involves common law fraud, embezzlement, breach of
duty as a fiduciary, willful dishonesty or moral turpitude (the entry of a
judgment or plea being the only event or circumstance sufficient to constitute
Cause under this clause (i)), provided, however, that any felony an essential
element of which is predicated on the operation of a vehicle shall be deemed not
to involve moral turpitude;   (ii)   the Executive has willfully and
continuously failed to perform his or her duties to the Company in any material
respect, except in the case of Short Term Disability, and material economic harm
to the Company has resulted;   (iii)   the Executive has willfully failed in any
material respect to follow specific directions of the President or Chief
Administrative Officer of the Company in the performance of his or her duties,
except in the case of Short Term Disability;   (iv)   there has been a breach in
any material respect of any of the provisions of Section 7; or   (v)   the
Executive has willfully failed to report promptly in writing to the Senior Vice
President-General Counsel of United Retail Group, Inc. any fraud of which he or
she is aware, or has reasonable grounds to suspect, on the part of any officer
of United Retail Group, Inc. or the Company (including the Executive) that
involves United Retail Group, Inc. or the Company, whether or not the fraud is
material and whether it occurred before or after the date first set forth above;

       

  provided, however, that the judgment of conviction or a plea of guilty
referred to in clause (i), the failure of performance referred to in clause (ii)
and (iii), the breach referred to in clause (iv) and the failure to report
referred to in clause (v) shall constitute Cause for a maximum of only 90 days
after the judgment of conviction or plea of guilty was entered, the material
economic harm commenced, the directions were not followed, the breach first took
place or the fraud came to the attention of the Executive, as the case may be.
For purposes of determining Cause, no act or omission by the Executive shall be
considered “willful” unless it is done or omitted in bad faith or without
reasonable belief that the Executive’s action or omission was in the best
interests of the Company. Any act or failure to act based upon advice of counsel
for the Company shall be conclusively presumed to be done or omitted to be done
by the Executive in good faith and in the best interests of the Company.
Termination of employment shall be deemed to be for Cause only if the Company
sends the Executive by certified mail to his or her residence before the
termination of employment a notice of termination for Cause specifying in
reasonable detail the circumstance that is the basis for termination. Short Term
Disability shall not be a basis for termination of employment.


 c. Protected Information shall mean trade secrets, confidential or proprietary
    information, and all other knowledge, know-how, information, documents or
    materials, owned or developed by the Company, or otherwise in the possession
    of the Company, whether in tangible or intangible form, pertaining to the
    business of the Company, the confidentiality of which the Company takes
    reasonable measures to protect, including, but not limited to, the Company's
    research and development, store operating results, identities and habits of
    customers and prospective customers, suppliers, business relationships,
    products (including prices, costs, sales or content), processes, techniques,
    machinery, contracts, financial information or measures, business methods,
    future business plans, data bases, computer programs, designs, models,
    operating procedures, knowledge of the organization, and other information
    owned, developed or possessed by the Company; provided, however, that
    Protected Information shall not include information that shall become
    generally known to the public or the trade without violation of Section 7.
 d. Severance Pay shall have the meaning set forth in Section 2(b).
 e. Short Term Disability shall mean the inability of the Executive to
    substantially perform his or her duties and responsibilities to the Company
    by reason of a physical or mental disability or infirmity for a continuous
    period of less than six months.
 f. Successor shall have the meaning set forth in Section 10(b).
 g. Term shall mean the period from the date first set forth above to the first
    anniversary of the date on which either party shall send a written notice of
    termination to the other party by certified mail, in the case of notice to
    the Company addressed to the attention of its Vice President-Associate
    Services.
 h. Termination Without Cause shall have the meaning set forth in Section 2(a).
 i. Unauthorized shall mean: (i) in contravention of the Company's policies or
    procedures; (ii) otherwise inconsistent with the Company's measures to
    protect its interests in its Protected Information; or (iii) in
    contravention of any duty existing under law or contract.

2.   Severance Pay.

 a. If, before the end of the Term either:

      (i)   the Company unilaterally terminates the Executive's employment
without Cause;   (ii)   the Executive's base salary, incentive compensation or
group benefits are reduced materially by the Company, and the Executive, within
15 days after first learning of the reduction sends a notice of resignation to
the Company at its address first set forth above to the attention of the Vice
President-Associate Services by certified mail; or   (iii)   the Company fails
to obtain the consent of a Successor required pursuant to Section 10(c);

        then Termination Without Cause shall have occurred.

 b. If Termination Without Cause shall occur and within 21 days thereafter the
    Executive shall send by certified mail to the Company's Vice
    President-Associate Services a general release in form and substance
    satisfactory to the Company, then the Company shall remit to the Executive
    Severance Pay equivalent to base pay for 26 weeks plus an additional week
    for each full year of service in excess of 10 years of service as of the
    date of termination but in no event more than a total of 52 weeks. Base pay
    shall be calculated at the highest rate paid at any time prior to
    Termination Without Cause. Years of service shall include tenure with both
    the Company and the predecessor divisions of The Limited, Inc. Severance Pay
    shall be remitted to the Executive's residence in weekly installments of one
    week's base pay commencing on the fourth Thursday following Termination
    Without Cause. No grace period shall be allowed for remittance of Severance
    Pay, time being of the essence.
 c. In the event Severance Pay is due:

      (i)   the Executive shall use reasonable efforts to seek other employment
and keep the Company informed of all remuneration from employment received
during the period Severance Pay is otherwise due;   (ii)   there shall be set
off against each weekly installment of Severance Pay otherwise due all
remuneration from employment that the Executive may have obtained during the
previous week; and   (iii)   the Executive shall be entitled to the following
additional payments:

          (A)   any base salary accrued or incentive compensation vested but not
yet paid;     (B)   pay for any vacation days not taken; and    
(C)   reimbursement for business expenses incurred, but not paid, prior to
termination of employment.

 d. Payments made pursuant to this Section 2 shall be final and the Company
    shall not seek to recover all or any part of such payments from the
    Executive or from whomsoever may be entitled thereto, for any reasons
    whatsoever other than the Executive's breach in any material respect of the
    provisions of Section 7.

3.   Deductions and Withholding.   The Executive agrees that the Company shall
withhold from any and all compensation required to be paid to the Executive
pursuant to this Agreement all Federal, state, local and/or other taxes which
the Company determines are required to be withheld in accordance with applicable
statutes and/or regulations from time to time in effect.

4.   Group Benefits.

 a. Subject to Section 4(c), for six months after Termination Without Cause, the
    Company shall remit to the Executive monthly an amount equal to the excess
    of the monthly life insurance premium for a converted policy issued to the
    Executive over the premium previously paid by the Executive for his or her
    group life insurance.
 b. The Company shall make available to the Executive and his or her dependents
    health, dental and prescription drug benefits in accordance with COBRA
    regulations. Subject to Section 4(c), for six months after Termination
    Without Cause, the Company shall remit to the Executive monthly an amount
    equal to the excess of the monthly premium for COBRA coverage over the
    payroll withholding previously paid by the Executive for group health
    benefits.
 c. The premium reimbursements provided in Section 4(a) and (b) shall be
    available upon submission to the Company of evidence of payment of the
    premiums by the Executive.

5.    Indemnification.

 a. The Company shall indemnify the Executive as provided in the By-laws.
 b. The Company shall use reasonable efforts to continue the existing directors'
    and officers' liability policies covering officers of the Company for $20
    million and to maintain the policies during the Term, whether or not the
    Executive shall be in the Company's employ.
 c. The provisions of this Section 5 shall survive the termination of the
    Executive's employment, irrespective of the reason therefor.

6.   Death.

  In the event of the death of the Executive, all Severance Pay and other
benefits under this Agreement shall automatically terminate.


7.    Restrictive Covenants and Confidentiality.

 a. During the Term and for 12 months thereafter, the Executive shall not
    solicit, raid, entice, encourage or induce any person who at any time within
    one year prior to the end of the Term shall have been an associate of the
    Company to become employed by any person, firm or corporation, and the
    Executive shall not approach any such associate for such purpose or
    authorize or knowingly approve the taking of such actions by any other
    person, firm or corporation or assist any such person, firm or corporation
    in taking such action.
 b. During the Term and for 12 months thereafter, the Executive will not use,
    disclose or divulge, furnish or make accessible to anyone, directly or
    indirectly, any Protected Information in any Unauthorized manner or for any
    Unauthorized purpose, provided, however, that in the event that the
    Executive is required to disclose any Protected Information by court order
    or decree or in compliance with the rules and regulations of a governmental
    agency or in compliance with law, the Executive will provide the Company
    with prompt notice of such required disclosure so that the Company may seek
    an appropriate protective order and/or waive the Executive's compliance with
    the provisions of this Section 7(b) and provided, further, that if, in the
    absence of a protective order or the receipt of a waiver hereunder, the
    Executive is advised by his or her counsel that such disclosure is necessary
    to comply with such court order, decree, rules, regulation or law, the
    Executive may disclose such information without liability hereunder.
 c. During the Term and for any period afterwards for which Severance Pay is
    owing, the Executive shall report promptly in writing to the Senior Vice
    President-General Counsel of United Retail Group, Inc. any fraud of which he
    or she is aware, or has reasonable grounds to suspect, on the part of any
    officer of United Retail Group, Inc. or the Company (including the
    Executive) that involves United Retail Group, Inc. or the Company, whether
    or not the fraud is material.
 d. The Executive agrees that all processes, techniques, know-how, inventions,
    plans, products, and devices developed, made or invented by the Executive,
    alone or with others, and any copyright in connection with the Executive's
    employment with the Company shall become and be the sole property of the
    Company.
 e. Neither the Company nor the Executive shall publicly disparage the other
    during the Term or afterwards.
 f. The provisions of this Section 7 shall survive the termination of the
    Executive's employment with the Company, irrespective of the reason
    therefor.

8.    Enforcement;Interest.

 a. If any amount owing to the Executive under this Agreement is not paid by the
    Company, or on its behalf, within 15 days after a written demand, claim or
    request for payment has been sent to the Company to the attention of its
    Vice President-Associate Services by certified mail, time being of the
    essence, the Executive may at any time thereafter bring suit against the
    Company to recover the unpaid amount and interest thereon and, if successful
    in whole or in part, the Executive shall be entitled to be paid also the
    expenses of prosecuting such suit, including reasonable attorneys' fees.
    Interest shall be payable from the date any amount is first due and payable
    to the Executive at a rate equal to the highest rate payable on any of the
    Company's indebtedness after the date first set forth above but in no event
    at a rate higher than the maximum rate then permitted by law.
 b. The provisions of this Section 8 shall survive the termination of the
    Executive's employment hereunder, irrespective of the reason therefor.

9.   Governing Law.

  This Agreement shall be subject to, and governed by, the internal laws of the
State of New Jersey, without regard to conflicts of laws.


10.   Assignability.

 a. The obligations of the Executive may not be delegated and, except as to the
    designation of beneficiaries of insurance and similar benefits, the
    Executive may not, without the Company's written consent thereto, assign,
    transfer, convey, pledge, encumber, hypothecate or otherwise dispose of
    benefits under this Agreement. Any such attempted delegation or disposition
    shall be null and void ab initio and without effect.
 b. This Agreement and all of the Company's rights and obligations hereunder may
    be assigned or transferred by the Company to, and shall be binding upon and
    inure to the benefit of, any subsidiary of the Company or any Successor to
    the Company, but any such assignment shall not relieve the assigning party
    of any of its obligations hereunder. Except as provided in this Section
    10(b), this Agreement may not otherwise be assigned by the Company. (The
    term "Successor" shall mean, with respect to the Company or any of its
    subsidiaries, any corporation or other business entity which, by merger,
    consolidation, purchase of the assets, or otherwise, acquires all or
    substantially all of the assets of the Company or such subsidiary.)
 c. The Company shall obtain the agreement of any Successor that the Successor
    shall assume and be bound by the terms of this Agreement prior to the
    effectiveness of any such succession. Failure of the Company to obtain the
    agreement of any Successor to assume and be bound by the terms of this
    Agreement prior to the effectiveness of any such succession shall be a
    breach of this Agreement.

11.    Employment.

        This Agreement shall not confer any right to continued employment on the
Executive.

12.   Novation.

  This Agreement supercedes and replaces the Preceding Agreement in its
entirety, effective on the date first set forth above.


  IN WITNESS WHEREOF, the parties have subscribed their names, in Rochelle Park,
New Jersey, in the case of the Company by an officer thereunto duly authorized.


      ____________________
(Please sign your name)       ____________________
(Please print your name)       UNITED RETAIL INCORPORATED
BY:________________
Raymond Brown
Vice President-Associate Services

URI Severance Pay Agreement 6.20.05